           Case 2:21-cr-00197-AB Document 1 Filed 05/12/21 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                            CRIMINAL NO.

                                                    DATE FILED:

RIHEEM FICKLING                                     VIOLATION:
                                                    l8 U.s.C. $$ 922(g)(1) and 924(e)
                                                    (possession ofa firearm by a felon - I
                                                    count)
                                                    Notice of forfeiture

                                     INDICTMEI.T
                                         COUNT ONE

THE GRAND JURY CHARGES THAT:

          On or about December 5, 2020, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                    RIHEEM FICKLING,

knowing he had previously been convicted in a court of the Commonwealth of Pennsylvania ofa

crime punishable by imprisonment for a term exceeding one year, knowingly possessed a

firearm, that is, a Glock, model27,.40 caliber semi-automatic pistol, bearing serial number

UDE302, loaded with 12 live rounds of .40 caliber ammunition, and the firearm was in and

affecting interstate and foreign commerce.

              In violation of Title 18, United Stares Code, Sections 922(9)(1) and 924(e).
            Case 2:21-cr-00197-AB Document 1 Filed 05/12/21 Page 2 of 3



                                     NOTICE OF FORFEITURE

THE GRAND JURY FURTHER CHARGES THAT:

               As a result ofthe violation of Title 18, United States Code, Section 922(9)(1), as

set forth in this indictment, defendant

                                         RIHEEM FICKLING

shall forfeit to the United States of America all firearms and ammunition involved in the

commission of this offense, including but not limited to:

               1   .   A Glock, model   27   ,.40 caliber semi-automatic pistol, bearing serial number

                       UDE302; and

               2.      Twelve live rounds of .40 caliber ammunition.

               All pursuant to Title    18, United States Code, Section 924(d), made applicable by

Title 28 United States Code, Section 2461(c).

                                                                   A TRUE BILL:




                                                                   G        .IURY FOREPERSON


                                  /)/

JENNIFER ARBITTIER WI LIAMS
Acting United States Attorney




                                                      ?.
         No.

                  UNITED STATES DISTRICT CO[-IRT
                      Eostern Dislrict of Pennq,lvanio
                               Criminal Division


                THE LNITED STATES OF AMERICA


                           RIHEEM FICKLING


                                INDICT'MIiNT

                                     Counts

l8 U.S.C. $$ 922(gX l) and 924(e)   (possession   ola firearm by a felon - I count)
                              Notice of forfeiture




                F'iled in open courl thi,t

                     of_____A.D.              2


                                         (llerk

                               Bail, $
                                                                                      Case 2:21-cr-00197-AB Document 1 Filed 05/12/21 Page 3 of 3
